Citation Nr: 0513873	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-06 032 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2001 rating 
decision, by the Nashville, Tennessee, Regional Office (RO).  

In a February 2004 decision, the Board determined that new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for Hepatitis C; and, the 
claim of entitlement to service connection for Hepatitis C 
was remanded for additional development on a de novo basis.  
The issue of entitlement to service connection for Hepatitis 
C is before the Board at this time.  The claim of entitlement 
to service connection for hearing loss and tinnitus were also 
remanded to the RO for further development.  

By a rating action dated in August 2004, the RO granted the 
veteran's claim of entitlement to service connection for 
tinnitus.  As this claim has been granted, the issue of 
service connection for tinnitus is not before the Board at 
this time.  See Grantham v. Brown, 114 Fed. 3d. 1156 (Fed. 
Cir. 1997).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  Hearing loss was not present in service or initially 
manifested until many years after service, and the medical 
evidence of record does not establish any etiological 
relationship between the veteran's current hearing loss and 
his military service.  

3.  The veteran's hepatitis C was not present in service and 
has not been shown to be etiologically related to service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated during 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).  

2.  Hepatitis C was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In letters dated in January and July 2001 the RO notified the 
veteran about what was involved in the compensation claims 
process, including the information needed.  In a rating 
action of November 2001, the RO denied the veteran's claim of 
entitlement to service connection for Hepatitis C and hearing 
loss.  In a letter dated in March 2004, the RO provide notice 
to the veteran regarding what information and evidence was 
still needed to substantiate his claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  The discussions in the November 
2001 rating decision appealed, the January 2003 statement of 
the case (SOC), the February 2004 Board remand, and the 
September 2004 supplemental statement of the case (SSOC) 
(especially when considered collectively) informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The veteran was provided information as to the evidence 
needed to substantiate his claims prior to the first RO 
adjudication of the claims, and again in March 2004, prior to 
the transfer and recertification of the case to the Board.  
The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  During the course of this appeal, the RO 
has obtained and reviewed the evidence identified by the 
veteran as pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the November 2001 rating decision on 
appeal has not resulted in any prejudice to the veteran, in 
either the development or the merits of his claims, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  At the time of his enlistment 
examination in October 1972, the veteran reported that he had 
not experienced hearing loss.  Clinical evaluation of the 
ears was reported as normal.  Audiological evaluation 
conducted in conjunction with this examination revealed pure 
tone thresholds of 0, 0, 0, and 0 in the right ear, and 5, 
10, 5, and 5 decibels in the left ear at the 500, 1000, 2000, 
and 4000-Hertz levels, respectively.  The veteran's service 
medical records reflect that he was seen in February 1974 for 
complaints of hearing loss in the left ear after being struck 
in the left ear and getting a traumatic tympanic perforation.  
He was diagnosed with traumatic perforation, and prescribed 
antibiotics medication.  The veteran was next seen in March 
1974, at which time it was noted that the perforation was 
almost completely cleared.  

On the occasion of his separation examination in November 
1974, the veteran indicated that there had been no change in 
his medical condition.  Audiological evaluation conducted in 
conjunction with this examination revealed pure tone 
thresholds of 0, 0, 0, and 0 in the right ear, and 5, 10, 5, 
and 0 decibels in the left ear at the 500, 1000, 2000, and 
4000-Hertz levels, respectively.  

The record is devoid of any treatment records during the 
period from 1974 to 1991.  

Of record are VA treatment records, dated from February 1991 
through May 2002, which show that the veteran received 
ongoing clinical evaluation and treatment for several 
disabilities, including Hepatitis C.  A VA hospital discharge 
summary, dated from August 1992 to September 1992, reflects a 
diagnosis of Hepatic pathology.  During a clinical visit in 
May 1998, the veteran reported that he had hepatitis when in 
the service, and was very sick and very yellow.  He indicated 
that he had trouble urinating, tired, and restless, and 
wondered whether it was because of his hepatitis.  No 
pertinent diagnosis was noted.  A December 2000 VA progress 
note reflects a diagnosis of Hepatitis C.  In February 2001, 
the veteran was seen for follow up evaluation of Hepatitis C.  
During a clinical visit in August 2001, it was noted that the 
veteran was seen for follow up evaluation of his hepatitis C.  
It was noted that the veteran received Hepatitis B 
injections.  The pertinent assessment was Hepatitis C without 
Coma and Normal LFTs.  A VA progress note, dated in January 
2002, reflects a diagnosis of Hepatitis C.  

The veteran was afforded a VA audiological evaluation in July 
2004, at which time it was observed that audiograms performed 
at his enlistment into service in 1972, as well as during his 
discharge examination in November 1974, demonstrated hearing 
within normal limits.  The examiner noted that a previous 
audio evaluation performed by VA found mild sensorineural 
hearing loss with good word recognition.  The veteran 
reported difficulty understanding speech heard in background 
noise.  The veteran reported the sudden onset of his hearing 
loss occurred in 1973, while he was in the military.  He 
stated that he walked in front of a loud explosion, at which 
time his left tympanic membrane was perforated.  The veteran 
feels that his hearing loss has been progressive since the 
explosion.  He also reported frequent ear infections, most 
recent one being 2-3 weeks ago.  The veteran reported a 
positive history for military as well as occupational noise 
exposure.  An audiological test revealed mild sensorineural 
hearing loss, bilaterally.  The examiner stated that, due to 
the fact that the veteran had normal hearing at the time of 
his separation from military service, and did not report 
hearing loss within a reasonable time from service, it would 
seem unlikely that the hearing loss was the result of his 
military service.  The examiner added, although the veteran 
did have a documented perforated tympanic membrane, that may 
have caused a possible temporary conductive hearing loss, 
there is no evidence that he was still suffering from this at 
the time of discharge.  

The veteran was also afforded a VA examination for evaluation 
of ear diseases in July 2004.  At that time, it was noted 
that the main complaint was of hearing problems with 
background noise.  The veteran reported a sudden onset of 
hearing loss in 1972, when he was in the military.  He 
reported hearing a loud explosion in his left ear, which 
resulted in a left tympanic membrane perforation and bloody 
discharge; he never had to have surgery for the perforation, 
and it healed on its own.  The veteran reported a second 
rupture while flying, again while he was in the military.  He 
denied any current drainage or ear pain at the time of the 
examination.  Following an evaluation of the oracles, the 
examiner noted that the only condition related to the ear 
disease was tinnitus.  The veteran did not have an active ear 
disease at the time of the examination.  He had no 
complications of any ear disease.  He had bilateral hearing 
loss, which the examiner did not feel was related to military 
service.  


III.  Legal analysis.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic diseases, including 
sensorineural hearing loss, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  

A.  Hearing loss.

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran essentially contends that he developed a sudden 
onset of hearing loss in the military in 1973, when he walked 
in front of a loud explosion.  He noted that he suffered a 
perforation of the left tympanic membrane, and experienced a 
bloody discharge from his ears.  The veteran reported a 
history positive for military as well as occupational noise 
exposure.  

The veteran contends that his hearing loss is related to his 
military service and the service medical records reflect that 
he was seen for complaints of left ear hearing loss in 
February 1974.  Admittedly, the records indicated that the 
veteran suffered a perforated tympanic membrane, which may 
have caused a possible temporary conductive hearing loss.  
However, in November 1974, when examined for separation, his 
hearing was normal and an ear abnormality was not reported.  
There is no evidence that he was still suffering from any ear 
abnormality or hearing difficulty at the time of his 
discharge from service.  

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).  However, following 
VA examinations in July 2004, the VA examiners concluded that 
the veteran's current hearing loss was not related to his 
military service.  

In summary, the Board finds that the symptoms of hearing loss 
present in service were acute and transitory and that no 
chronic hearing loss was present in service or until many 
years thereafter.  Furthermore, medical evidence on file does 
not relate the veteran's current hearing loss to his period 
of active duty.  Direct service connection requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Accordingly, as it has not been shown that the 
veteran's hearing loss is related to service or any incident 
thereof, service connection for hearing loss must be denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.  

In certain circumstances, veterans who have engaged in combat 
may use lay or other evidence to establish service 
incurrence.  38 U.S.C.A. § 1154(b).  However, there is no 
evidence in the record and the veteran has not suggested that 
his hearing loss is related to a combat incident.  


B.  Hepatitis C.

The veteran contends that he has hepatitis C as a result of 
active military service.  A review of the veteran's service 
medical records reveals that they are negative for any 
evidence of recorded complaints, findings, treatment or 
diagnosis of hepatitis C.  Nor is the veteran shown to have 
had any blood transfusions, any documented in-service injury 
requiring the administration of blood products, or any 
reported consequences from his routine inoculations.  

Although the veteran has a current diagnosis of hepatitis C, 
there is no competent medical evidence that his current 
hepatitis is etiologically related to his active service.  
The record shows that the veteran has not submitted any 
competent medical evidence showing that he has or had 
hepatitis while on active duty, and his own opinions are not 
competent evidence as to the date of onset or etiology for 
hepatitis.  As noted, the Court has held that a layperson, 
such as the veteran, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In this instance, there is not an approximate balance of 
positive and negative evidence as to invoke the reasonable-
doubt/benefit-of-the-doubt rule.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's current hepatitis C is causally related to his 
active service; as such the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

Service connection for hearing loss is denied.  

Service connection for Hepatitis C is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


